Citation Nr: 0916493	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased rating for residuals, right 
knee injury, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to August 
1993.  He was awarded the Navy Unit Commendation and the Sea 
Service Deployment Ribbon, with the Fleet Marine Force Combat 
Operation Insignia, denoting his participation in combat 
operations.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating action, 
by the Seattle, Washington, Regional Office (RO), which 
denied the claims of entitlement to service connection for 
PTSD, and entitlement to a rating in excess of 10 percent for 
residuals of a right knee injury.  The Veteran perfected a 
timely appeal to that decision.  


FINDINGS OF FACT

1.  The Veteran has PTSD which is attributable to events 
experienced in service.  

2.  The service-connected residuals of right knee injury are 
manifested by pain, tenderness, and crepitus, normal X-rays, 
full range of motion, no instability, and no additional 
limitation of motion shown due to pain, fatigability, 
incoordination, or weakness.  


CONCLUSIONS OF LAW

1.  PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals, right knee injury, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321(b) (1), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2008); VAOPGCPREC 9-2004, VAOPGCPREC 9-
98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  

In this case, VA satisfied its duty to notify by means of 
letters dated in January 2005 from the RO to the Veteran 
which were issued prior to the RO decision in May 2005.  An 
additional letter was issued in January 2006.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
Veteran was afforded VA compensation examinations in November 
2005 and September 2006.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in March 2006.  

In the March 2006 letter, the Veteran was informed that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
March 2006 letter also indicated that, in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  Therefore, the Veteran has been provided with 
all necessary notice regarding his claim for an increased 
evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the service-connected issue 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  With regard to the claim of entitlement to service 
connection for PTSD, the Board is granting the Veteran's 
claim below.  Therefore, it is unnecessary to discuss the 
adequacy of the examination regarding this issue.  With 
regard to the Veteran's claim of entitlement to an increased 
rating for his right knee disability, the Veteran was 
afforded examinations in January 2005, November 2005, and 
September 2006.  All three examinations were conducted by a 
medical doctor.  The reports reflect that the examiners 
solicited symptoms from the Veteran, examined the Veteran, 
and provided a diagnosis consistent with the record.  
Therefore, these examinations are adequate.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
PTSD and entitlement to an increased rating for residuals of 
a right knee injury, given that he has been provided all the 
criteria necessary for establishing service connection and 
higher ratings, and considering that the Veteran is 
represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  


II.  Factual background.

The record indicates that the Veteran served on active duty 
from August 1989 to August 1993.  His DD Form 214 reveals 
that he was awarded the Armed Forces Expeditionary Medal, the 
Navy Unit Commendation, the Sea Service Deployment Ribbon, 
the Fleet Marine Force Combat OPS Insignia; the Southwest 
Asia Service Medal with 2 Bronze Stars, and the Kuwait 
Liberation Medal.  The DD Form 214 also shows that the 
Veteran had a military occupational specialty (MOS) of BU 
(builder).  The records indicate that the Veteran 
participated in Operation Restore Hope in Somalia, Africa.  
The service treatment reports indicate that the Veteran 
sustained an accidental knife wound to the right knee (intra-
articular), while stationed in Somalia, in January 1993.  On 
February 11, 1993, the Veteran underwent arthrotomy and 
debridement of the right knee joint.  A post-service VA 
examination, conducted in December 1993, reflects an 
assessment of internal derangement of the right knee.  

A rating action, dated in June 1994, granted service 
connection for residuals, right knee injury under Diagnostic 
Code 5257; the RO assigned a 0 percent rating, effective 
August 13, 1993.  Subsequently, in January 2003, the RO 
increased the evaluation for residuals of right knee injury 
from 0 percent to 10 percent, effective November 13, 2002.  

The Veteran's written claim for an increased rating for the 
right knee (VA Form 21-4138) was received in December 2004.  
Submitted in support of his claim was a consultation report, 
which shows that the Veteran was referred to physical therapy 
for right knee brace replacement in November 2004.  It was 
noted that the Veteran had been buying off the shelf knee 
braces and would like a new one.  It was noted that a brace 
would be ordered and sent to the Veteran's home.  

On the occasion of a VA examination in January 2005, the 
Veteran complained of lateral right knee pain.  He reported 
problems with morning stiffness and pain that comes and goes 
with activity.  The Veteran noted that the knee pain is 
aggravated by standing for prolonged periods, swimming and 
going up stairs.  He described the severity of the pain as a 
dull pain with an intensity of 5 out of 10 with activity; the 
pain usually lasts for about 10 to 15 minutes.  The Veteran 
also reported that he has been having a "popping" in the 
knee for about the last month.  The Veteran also indicated 
that he has been wearing a brace on the right knee, and he 
uses it consistently whenever he goes out or has to do any 
activity involving the knee.  Range of motion in the right 
knee was 0 degrees to 140 degrees, passively; actively, he 
was able to flex to 130 degrees.  He did not report any pain 
during motion.  A three inch scar was noted on the medial 
side of the right knee and a 1/2 inch scar on the lateral side; 
both scars were well-healed and nontender.  McMurray's test 
was negative.  The Veteran reported increased pain in the 
right knee with repetitive use of the joint.  He denied any 
fatigue, decreased range of motion, weakness or 
incoordination with the repetitive use of that right knee.  
The diagnosis was right knee pain.  

The Veteran's claim of entitlement to service connection for 
PTSD (VA Form 21-526) was received in January 2005.  The 
Veteran indicated that he served in Operations Restore Hope 
in Somalia, as well as in Operation Desert Storm.  In a PTSD 
questionnaire form, received in February 2005, the Veteran 
indicated that he was assigned to the Naval Mobile 
Construction Battalion.  The Veteran reported participating 
in Operation Desert Storm/Shield, from 1990 to 1991, during 
which he was exposed to mortar attacks, extreme heat, and gas 
smokes from oil wells; he also experienced artillery 
exchanges and low level flights.  The Veteran indicated that 
he also participated in Operation Restore Hope in Somalia, 
Africa, during the period from December 1992 to March 1993.  
He participated in several fire fights with insurgents; and, 
while performing security for working engineering units, he 
witnessed a child walking in front of a fast moving mortar 
tank truck.  In a statement in support of claim, dated in 
February 2005, the Veteran indicated that he participated in 
firefights with rebel forces in the town of Mogadishu in 
Somalia; he witnessed a lot of suffering, death, and despair.  

In February 2005, the Veteran was seen at an Emergency room 
with complaints of anxiety, restlessness and difficulty with 
relationships.  The Veteran reported serving in Desert Storm; 
he was involved with POW handling and served in the front 
line, often being within artillery range.  The Veteran also 
reported serving in Somalia; he stated that he was a 
"wreck" after returning home from Somalia.  The assessment 
was r/o PTSD; the examiner noted that the Veteran had 
possible PTSD.  Later in February 2005, the Veteran was 
referred to a VA mental health clinic for a psychiatric 
evaluation.  At that time, he reported several years of PTSD 
symptoms; he noted that he was exposed to trauma during his 
period of active service in Somalia.  The Veteran reported 
problems with hypervigilance, irritability, and exaggerated 
startled response.  The assessment was PTSD.  The examiner 
stated that the Veteran is currently experiencing symptoms of 
PTSD, depression and generalized anxiety disorder.  A VA 
mental health note, dated in April 2005, reflects an 
assessment of PTSD.  

The Veteran was afforded another VA examination in November 
2005.  At that time, the Veteran reported problems with pain 
and a popping sensation in the right knee which occurs five 
to six times a week; he noted that the pain can last up to a 
day.  He has not been incapacitated.  It was noted that the 
Veteran wears a brace intermittently.  He reported a 
functional impairment of the knee popping during activity, 
such as bending over.  He has not lost time from work related 
to his right knee condition.  Examination revealed a scar 
just above the right knee measuring 5 x 1 cm.  It was 
described as level, nontender, and nondisfiguring.  There was 
no ulceration, adherence, instability, tissue loss, keloid, 
hypo or hyperpigmentation, or abnormal texture.  The 
Veteran's gait was described as normal.  It was noted that he 
uses a soft brace intermittently.  Flexion was to 140 degrees 
and extension was to 0 degrees.  The range of motion was not 
limited by repetitive use, pain, fatigue, weakness, lack of 
endurance or incoordination.  There was no recurrent 
subluxation, locking pain, joint effusion or crepitus in 
either knee joint.  McMurray's and Drawer tests were normal.  
The examiner stated that he was unable to determine any 
additional limitation in range of motion without resorting to 
mere speculation.  X-ray study of the right knee was normal.  
The diagnosis was status post stab wound to the right knee.  

On the occasion of yet another VA examination in September 
2006, the Veteran described a "pinching" into the lateral 
knee and also deep to the knee with any long standing.  He 
did not report any constant pain but stated "If I'm not on 
it a lot, I'm okay, if I am on it a lot I feel the stiffness 
that night and the next day."  The Veteran indicated that he 
had flare-ups towards the evenings lasting several hours; he 
stated that Ibuprofen helps to relieve the pain with 45 
minutes to an hour.  The Veteran reported that he finds 
himself getting "wobbly" when walking uphill and/or 
downhill.  He denied any restrictions to any housework or 
yard work as it pertains to his right knee.  It was noted 
that the Veteran works at the Fire Academy and recently 
switched to teaching and instruction at the same institution; 
he has been there for three years and reported no sick days 
on account of his knees.  

On examination, it was noted that posture and gait were 
normal; he had no assistive devices and no medial orthotics.  
There was tenderness to palpation along the left joint line, 
and palpable medial placation that was tender.  He also had 
positive patellar grind test and pain at the patellar 
ligament with palpation.  However, he had normal extension to 
0 degrees with no pain, and flexion was to 140 degrees which 
he reported as "uncomfortable" at the extreme of motion.  
He had crepitus and clicking with extension/flexion of his 
knee.  The joint was stable with negative valgus-varus, 
anterior Drawer or McMurray's although he did have pain to 
the lateral joint line.  No catching or clicking was noted.  
There were no outright deformities when compared to his left 
knee.  He had a 6-cm curvilinear scar sitting above the supra 
medial border of his patella.  It was stable in appearance, 
flat, and 5-mm wide.  It was non-adhesed to underlying skin 
and does not restrict the joint motion.  X-ray study of the 
right knee was normal.  The pertinent diagnosis was right 
knee with history of stab wound in the past; he presented 
with right knee patellofemoral pain syndrome with chronically 
inflamed patellar ligament and medial plica syndrome.  The 
examiner stated that, except as noted in the examination 
report, there was no change in active or passive range of 
motion during repeat motion testing and no additional losses 
of range of motion of the involved right knee due to pain, 
weakness, impaired endurance, fatigue, incoordination or 
flare-ups.  


III.  Legal Analysis-Service connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes a 
diagnosis of post-traumatic stress disorder during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
(f).  

The question of whether the Veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In this case, a longitudinal review of the evidentiary record 
would indicate that the Veteran participated in operations 
and events constituting an actual encounter with a military 
foe or hostile unit or that he was exposed to other stressors 
consistent with the nature of his service.  Significantly, 
his service treatment records indicate that he participated 
in several operations against insurgents in Somalia.  He has 
alleged that his stressors consisted of his participation in 
combat.  Consequently, the Board finds that the Veteran's 
statements are credible and consistent with the 
circumstances, conditions, and hardships of his service.  38 
U.S.C.A. § 1154(a) (b).  The Veteran's lay statements are 
accepted in this case as conclusive evidence of the 
stressors' occurrences and no further development or 
corroborative evidence is required.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The Board finds that the evidence of record supports a 
finding of service connection for PTSD.  The record clearly 
shows that the Veteran has a current diagnosis of PTSD that 
conforms to the DSM-IV criteria.  38 C.F.R. § 4.125; see also 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  His DD Form 214 
showing that he was awarded the Fleet Marine Force Combat OPS 
Insignia, which is indicative of having engaged in active 
combat during service with his unit, constitutes credible 
evidence of an inservice stressor.  38 C.F.R. § 3.304(f).  
Moreover, the evidence of record demonstrates a link, 
established by medical evidence, between current symptoms and 
an inservice stressor.  38 C.F.R. § 3.304(f).  Significantly, 
following an interview of the Veteran in February 2005, a VA 
psychiatrist concluded that the veteran suffered from PTSD 
resulting from his traumatic experiences in Somalia.  It was 
the information contained in the Veteran's statements which 
formed the basis of the diagnoses of PTSD on several 
occasions.  Therefore, the medical evidence establishes that 
the Veteran's current psychiatric disorder is related to 
military service.  

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran has PTSD that is 
related to his traumatic experiences in service.  Under such 
circumstances, the benefit of the doubt is awarded to the 
Veteran.  38 U.S.C.A. § 5107(b).  Accordingly, the Board 
finds that the evidence supports a grant of entitlement to 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


IV.  Legal analysis-Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2008) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the Veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  We conclude that the 
disability has not significantly changed and a uniform 
evaluation is warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R §§ 4.40, 4.45 do not apply).  Also, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The RO has assigned a 10 percent evaluation to the veteran's 
right knee disability.  A 10 percent rating contemplates 
periarticular pathology productive of painful motion.  See 38 
C.F.R. § 4.59 (2008).  It also contemplates the presence of 
limitation of flexion to 45 degrees.  In order to warrant a 
higher evaluation, the impairment must approximate actual 
limitation of flexion or the functional equivalent of 
limitation of flexion to 30 degrees, due to such factors as 
pain, pain on motion, fatigability, incoordination, and lack 
of endurance.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension (DC 
5261) without violation of the rule against pyramiding, at 38 
C.F.R. § 4.14, regardless of whether the limited motions are 
from the same or different causes.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

Where there is other impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
rating may be assigned where the resulting disability is 
slight.  A 20 percent evaluation will be assigned for 
moderate disability, and 30 percent for severe disability.  
38 C.F.R. § 4.71a, DC 5257.  

VA's Office of General Counsel has determined a claimant may 
receive separate disability ratings for arthritis and 
instability of the knee, under Diagnostic Codes 5003 and 
5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); see, too, Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

Based on the evidence of record, the Board finds that an 
increased evaluation for residuals of a right knee injury is 
not warranted.  The 10 percent rating contemplates the 
presence of periarticular pathology productive of pain with 
full motion in the right knee.  The evaluation would also 
contemplate the functional equivalent of limitation of 
flexion to 45 degrees.  As indicated above, in order to 
warrant a higher evaluation of 20 percent, the Veteran's 
right knee would have to demonstrate actual limitation of 
flexion or the functional equivalent of limitation of flexion 
to 30 degrees.  However, nothing in the lay or medical 
evidence reflects functional limitation of flexion to 30 
degrees.  Significantly, the medical evidence demonstrates 
that on the occasion of the VA examination in January 2005, 
active range of motion in the right knee was from 0 degrees 
of extension to 130 degrees of flexion.  In November 2005 and 
September 2006, the Veteran had a full range of motion in the 
right knee.  In this regard, the Board finds that the 
evidence establishes that his functional limitation was, at 
worst, 130 degrees.  As such, the lay and medical evidence 
establish that the remaining functional use is greater than 
30 degrees of flexion.  Therefore, the Board finds that an 
increased evaluation based on functional limitation of 
flexion is not warranted.  

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  In this regard, the November 2005 VA examiner stated 
that the range of motion was not limited by repetitive use, 
pain, fatigue, weakness, lack of endurance or incoordination.  
Similarly, in September 2006, the VA examiner stated that 
there was no change in active or passive range of motion 
during repeat motion testing and no additional losses of 
range of motion of the involved right knee due to pain, 
weakness, impaired endurance, fatigue, incoordination or 
flare-ups.  The Board accepts that the Veteran has functional 
impairment, pain, and pain on motion.  See DeLuca.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of the criteria required for a higher evaluation.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  Rather, the 
probative evidence, including lay evidence, establishes that 
the Veteran retains functional use of flexion better than 45 
degrees.  As such, the Board finds that the assignment of 
additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.  

As noted above, a knee disability may be also rated under the 
criteria for limitation of extension and recurrent 
subluxation or lateral instability, in addition to limitation 
of flexion.  The evidence of record consistently shows that 
the Veteran was able to extend his right knee to 0 degrees.  
Furthermore, the evidence shows that his right knee extension 
was not functionally limited by pain, fatigue, repetition, 
incoordination, or lack of endurance.  Therefore, a separate, 
compensable evaluation is not warranted under Diagnostic Code 
5261.  

The Board further notes that there have been no findings of 
laxity or instability of the right knee.  On examination in 
January 2005, the right knee was reported to be stable; and 
McMurray's test was negative.  While the Veteran was wearing 
a knee brace during the VA examination in November 2005, the 
examination report indicated that there was no recurrent 
subluxation, locking pain, joint effusion or crepitus in the 
right knee.  Drawer and McMurray's tests were normal.  And, 
in September 2006, the VA examination report indicated that 
he had crepitus and clicking with extension/flexion of his 
knee; however, the joint was stable with negative valgus-
varus, anterior Drawer or McMurray's although he did have 
pain to the lateral joint line.  No catching or clicking was 
noted.  Therefore, the Board finds that a separate evaluation 
under Diagnostic Code 5257 for recurrent subluxation or 
lateral instability is not warranted.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2008).  In 
the present case, the Veteran had a surgical scar of the 
right knee.  However, the examination reports of record have 
not described his scar as poorly nourished, with ulceration 
or limitation of function present.  In fact, in November 
2005, the scar was described as level, nontender and 
nondisfiguring; there was no ulceration, adherence, 
instability, tissue loss, keloid, hypo or hyperpigmentation 
or abnormal texture.  Moreover, the scar is described as 
being relatively small and does not encompass an area greater 
than 6 square inches (39 square cm).  Overall, no specific 
impairment has been directly attributed by a medical examiner 
to the veteran's scar.  Accordingly, the preponderance of the 
evidence is against a separate disability rating at this time 
for the scar of the right knee.  

The Board notes that the Veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for the right knee 
disability is not for application.  Accordingly, for the 
reasons provided above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a rating in excess of 10 percent for residuals of a right 
knee injury, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for PTSD is granted.  

A rating in excess of 10 percent for residuals, right knee 
injury, is denied.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


